THE SECURITIES REPRESENTED BY THIS CERTIFICATE, AS WELL AS THE SECURITIES INTO
WHICH

THESE SECURITIES MAY BE CONVERTED, HAVE BEEN ISSUED IN RELIANCE UPON THE

EXEMPTION FROM REGISTRATION AFFORDED BY REGULATION S OF THE SECURITIES ACT OF

1933, AS AMENDED. THESE SECURITIES MAY NOT BE TRANSFERRED WITHOUT REGISTRATION,

EXCEPT IN A TRANSACTION EXEMPT FROM REGISTRATION.


                  Covenant Financial Corporation

      (Incorporated Under the Laws of the State of Delaware)


             1,250,000 COMMON STOCK PURCHASE WARRANTS


 (EACH WARRANT ENTITLES THE HOLDER TO PURCHASE ONE COMMON SHARE)

               INITIAL WARRANT EXERCISE PRICE $.50


THIS CERTIFIES THAT, for value received, DOUGLASBANK CAPITAL LTD. (the
"Holder"), as registered

owner of this Common Stock Purchase Warrant (a "Warrant" or the "Warrants"), is
entitled at any time or from time

to time after issuance hereof at or before 5:00 p.m., Central Time, on June 19,
2008 (the "Expiration Date"), to

subscribe for, purchase and receive the above-specified, fully-paid and
non-assessable Common Shares, $.001 par

value per share (the "Common Shares"), of Covenant Financial Corporation, a
Delaware corporation (the

"Company"), at the purchase price of $.50 per share (the "Exercise Price"), upon
presentation and surrender of this

Warrant and payment of the Exercise Price for such Common Shares of the Company
at the principal office of the

Company, but only subject to the conditions set forth herein. The Exercise Price
and the number of Common Shares

purchasable upon exercise of each Warrant are subject to adjustments upon the
occurrence of certain events

described herein.


Upon due presentment for transfer of this Warrant at the principal office of the
Company, a new Warrant of like

tenor and evidencing, in the aggregate, a like number of Warrants, subject to
any adjustments made in accordance

with the provisions hereof, shall be issued to the transferee in exchange for
this Warrant, subject to the limitations

provided herein, upon payment of any tax or governmental charge imposed in
connection with such transfer.


The holder of the Warrants evidenced hereby may exercise all or any whole number
of such Warrants during the

period and in the manner stated herein. The Exercise Price payable in lawful
money of the United States of America

and in cash or by certified or bank cashier's check or bank draft payable to the
order of the Company. If, upon

exercise of any Warrants evidenced hereby, the number of Warrants exercised
shall be less than the total number of

Warrants so evidenced, there shall be issued to the Warrantholder a new Warrant
evidencing the number of Warrants

not so exercised.


No Warrant may be exercised after 5:00 p.m., Central Time, on the Expiration
Date and any Warrant not exercised

by such time shall become void, unless extended by the Company.


The Company covenants that it will, at all times, reserve and have available
from its authorized shares of Common

Stock such number of shares of Common Stock as shall then be issuable on
exercise of all outstanding Warrants.

The Company covenants that all Warrant Shares, when issued, shall be duly and
validly issued, fully paid and

non-assessable, and free from all taxes, liens and charges with respect to the
issue thereof.


Adjustment of Exercise Price and Shares


     A. In the event, prior to the expiration of the Warrants by exercise or by
their terms, the Company

          shall issue any of its Common Stock as a stock dividend or shall
subdivide the number of

          outstanding shares of Common Stock into a greater number of shares,
then, in either of such

          events, the Exercise Price in effect at the time of such action shall
be reduced proportionately and

          the number of shares of Common Stock purchasable pursuant to the
Warrants shall be increased

          proportionately. Conversely, in the event the Company shall reduce the
number of its outstanding

          shares of Common Stock by combining such shares into a smaller number
of shares, then, in such

          event, the Exercise Price in effect at the time of such action shall
be increased proportionately and

          the number of shares of Common Stock at that time purchasable pursuant
to the Warrants shall be

          decreased proportionately. Such stock dividend paid or distributed on
the Common Stock in

          shares of any other class of the Company or securities convertible
into shares of Common Stock

          shall be treated as a dividend paid or distributed in shares of Common
Stock to the extent shares of

          Common Stock are issuable on the payment or conversion thereof.


     B. In the event, prior to the expiration of the Warrants by exercise or by
their terms, the Company

          shall be recapitalized by reclassifying its outstanding shares of
Common Stock into shares with a

          different par value, or by changing its outstanding Common Stock to
shares without par value or in

          the event of any other material change of the capital structure of the
Company or of any successor

          corporation by reason of any reclassification, recapitalization or
conveyance, prompt,

          proportionate, equitable, lawful and adequate provision shall be made
whereby any holder of the

          Warrants shall thereafter have the right to purchase, on the basis and
the terms and conditions

          specified in this Agreement, in lieu of the shares of Common Stock of
the Company theretofore

          purchasable on the exercise of any Warrant, such securities or assets
as may be issued or payable

          with respect to, or in exchange for, the number of shares of Common
Stock of the Company

          theretofore purchasable on exercise of the Warrants had such
reclassification, recapitalization or

          conveyance not taken place; and, in any such event, the rights of any
holder of a Warrant to any

          adjustment in the number of shares of Common Stock purchasable on
exercise of such Warrant, as

          set forth above, shall continue and be preserved in respect of any
stock, securities or assets which

          the holder becomes entitled to purchase; provided, however, that a
merger, acquisition of a going

          business or a portion thereof (whether for cash, stock, notes, other
securities, or a combination of

          cash and securities), exchange of stock for stock, exchange of stock
for assets, or like transaction

          involving the Company, in which the Company is the surviving entity,
will not be considered a

          "material change" for purposes of this paragraph, and no adjustment
shall be made hereunder by

          reason of any such merger, acquisition, exchange of stock for stock,
exchange of stock for assets,

          or like transaction.


     C. In the event the Company, at any time while the Warrants shall remain
unexpired and unexercised,

          shall sell all or substantially all of its property, or dissolves,
liquidates or winds up its affairs,

          prompt, proportionate, equitable, lawful and adequate provision shall
be made as part of the terms

          of such sale, dissolution, liquidation or winding up such that the
holder of a Warrant may

          thereafter receive, on exercise of such Warrant, in lieu of each share
of Common Stock of the

          Company which such holder would have been entitled to receive upon
exercise of such Warrant,

          the same kind and amount of any stock, securities or assets as may be
issuable, distributable or

          payable on any such sale, dissolution, liquidation or winding up with
respect to each share of

          Common Stock of the Company; provided, however, that, in the event of
any such sale,

          dissolution, liquidation or winding up, the right to exercise the
Warrants shall terminate on a date

          fixed by the Company, such date to be not earlier than 5:00 p.m.,
Central Time, on the 30th day

          next succeeding the date on which notice of such termination of the
right to exercise the Warrants

          has been given by mail to the holders thereof at such addresses as may
appear on the books of the

          Company.


     D. In the event, prior to the expiration of the Warrants by exercise or by
their terms, the Company

          shall take a record of the holders of its Common Stock for the purpose
of entitling them to

          purchase shares of its Common Stock at a price per share more than 10%
below the then-current

          market price per share (as defined below) of its Common Stock at the
date of taking such record,

          then (i) the number of shares of Common Stock purchasable pursuant to
the Warrants shall be

          redetermined as follows: the number of shares of Common Stock
purchasable pursuant to a

          Warrant immediately prior to such adjustment (taking into account
fractional interests to the

          nearest 1,000th of a share) shall be multiplied by a fraction, the
numerator of which shall be the

          number of shares of Common Stock of the Company then outstanding
(excluding the Common

          Stock then owned by the Company) immediately prior to the taking of
such record, plus the

          number of additional shares offered for purchase, and the denominator
of which shall be the

          number of shares of Common Stock of the Company outstanding (excluding
the Common Stock

          owned by the Company) immediately prior to the taking of such record,
plus the number of shares

          which the aggregate offering price of the total number of additional
shares so offered would

          purchase at such current market price; and (ii) the Exercise Price per
share of Common Stock

          purchasable pursuant to a Warrant shall be redetermined as follows:
the Exercise Price in effect

          immediately prior to the taking of such record shall be multiplied by
a fraction, the numerator of

          which is the number of shares of Common Stock purchasable immediately
prior to the taking of

          such record, and the denominator of which is the number of shares of
Common Stock purchasable

          immediately after the taking of such record as determined pursuant to
clause (i) above. For the

          purpose hereof, the current market price per share of Common Stock of
the Company at any date

          shall be deemed to be the average of the closing prices, as reported
by the Company's primary

          trading market, for 20 consecutive business days commencing 15
business days prior to the record

          date.


     E. On exercise of the Warrants by the holders, the Company shall not be
required to deliver fractions

          of shares of Common Stock; provided, however, that prompt,
proportionate, equitable, lawful and

          adequate adjustment in the Exercise Price payable shall be made in
respect of any such fraction of

          one share of Common Stock on the basis of the Exercise Price per
share.


     F. In the event, prior to expiration of the Warrants by exercise or by
their terms, the Company shall

          determine to take a record of the holders of its Common Stock for the
purpose of determining

          shareholders entitled to receive any stock dividend, distribution or
other right which will cause any

          change or adjustment in the number, amount, price or nature of the
Common Stock or other stock,

          securities or assets deliverable on exercise of the Warrants pursuant
to the foregoing provisions,

          the Company shall give to the Registered Holders of the Warrants at
the addresses as may appear

          on the books of the Company at least 15 days' prior written notice to
the effect that it intends to

          take such a record. Such notice shall specify the date as of which
such record is to be taken; the

          purpose for which such record is to be taken; and the number, amount,
price and nature of the

          Common Stock or other stock, securities or assets which will be
deliverable on exercise of the

          Warrants after the action for which such record will be taken has been
completed. Without

          limiting the obligation of the Company to provide notice to the
Registered Holders of the Warrant

          Certificates of any corporate action hereunder, the failure of the
Company to give notice shall not

          invalidate such corporate action of the Company.


     G. The Warrant shall not entitle the holder thereof to any of the rights of
shareholders or to any

          dividend declared on the Common Stock, unless the Warrant is exercised
and the Warrant Shares

          purchased prior to the record date fixed by the Board of Directors of
the Company for the

          determination of holders of Common Stock entitled to such dividend or
other right.


     H. No adjustment of the Exercise Price shall be made as a result of, or in
connection with, (i) the

          establishment of one or more employee stock option plans for employees
of the Company, or the

          modification, renewal or extension of any such plan, or the issuance
of Common Stock on exercise

          of any options pursuant to any such plan, (ii) the issuance of
individual warrants or options to

          purchase Common Stock, the issuance of Common Stock upon exercise of
such warrants or

          options, or the issuance of Common Stock in connection with
compensation arrangements for

          directors, officers, employees, consultants or agents of the Company
or any Subsidiary, and the

          like, or (iii) the issuance of Common Stock in connection with a
merger, acquisition of a going

          business or a portion thereof (whether for cash, stock, notes, other
securities, or a combination of

          cash and securities), exchange of stock for stock, exchange of stock
for assets, or like transaction.


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
President and its Secretary,

each by a facsimile of his signature.


Dated: June 20, 2003.


COVENANT FINANCIAL CORPORATION




     By: /s/ DAVID M. LOFLIN

          David M. Loflin

          President



     By: /s/ WADDELL D. LOFLIN

          Waddell D. Loflin

          Secretary


                        FORM OF ASSIGNMENT

          To Be Executed by the Registered Holder if He

           Desires to Assign Warrants Evidenced Hereby


FOR VALUE RECEIVED

hereby sells, assigns and transfers unto

Warrants, evidenced hereby, and does hereby irrevocably constitute and appoint

Attorney to transfer the said Warrants, evidenced hereby on the books of the
Company, with full power of

substitution.


Dated: X

                                        Signature


NOTICE: The above signature must correspond with the name as written upon the
face of this Warrant in every

particular, without alteration or enlargement or any change whatsoever.



Signature Guaranteed:


                   FORM OF ELECTION TO PURCHASE

            To be Executed by the Holder if He Desires

              to Exercise Warrants Evidenced Hereby


TO: COVENANT FINANCIAL CORPORATION


The undersigned hereby irrevocably elects to exercise ______________ Warrants
evidenced hereby for, and to

purchase hereunder, __________________ full shares of Common Stock issuable upon
exercise of said Warrants

and delivery of $_____________ and any applicable taxes. The undersigned
requests that certificates for such

shares be issued in the name of:


                                                                 

                 (Please print name and address)

                                                                 


If said number of Warrants shall not be all the Warrants evidenced hereby, the
undersigned requests that a new

Warrant Certificate evidencing the Warrants not so exercised be issued in the
name of and delivered to:


                                                                 

                 (Please print name and address)

                                                                 


Dated: X


NOTICE: The above signature must correspond with the name as written upon the
face of the within Warrant

Certificate in every particular, without alteration or enlargement or any change
whatsoever, or if signed by any other

person the Form of Assignment hereon must be duly executed and if the
certificate representing the shares or any

Warrant Certificate representing Warrants not exercised is to be registered in a
name other than in which the within

Warrant Certificate is registered, the signature of the holder hereof must be
guaranteed.



Signature Guaranteed:


SIGNATURE MUST BE GUARANTEED BY A MEDALLION SIGNATURE GUARANTY.